Citation Nr: 0615109	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a foot fungus 
disability.

4.  Entitlement to service connection for nerve damage to the 
arm and shoulder.

5.  Entitlement to service connection for a lung and 
breathing problem.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.

In January 2002, the veteran filed a claim for entitlement to 
service connection for a skin condition related to Agent 
Orange.  While the veteran was informed that he needed to 
submit new and material evidence to reopen this claim, the 
claim was never adjudicated, despite the submission of 
additional evidence.  As such, the claim is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied in a September 1999 rating decision; the 
evidence of record submitted since September 1999 fails to 
raise a reasonable possibility of substantiating the 
veteran's claim.

2.  The medical evidence of record fails to connect the 
veteran's bilateral hearing loss with his time in service.

3.  The medical evidence of record fails to connect the 
veteran's foot fungus disability with his time in service.

4.  The medical evidence of record fails to connect the 
veteran's nerve damage to the arm and shoulder with his time 
in service.

5.  The medical evidence of record fails to show either a 
lung or a breathing related disability.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision which denied service 
connection for PTSD is final; new and material evidence has 
not been submitted, and the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302 (2005).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The criteria for service connection for a foot fungus 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  The criteria for service connection for nerve damage to 
the arm and shoulder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

5.  The criteria for service connection for a lung and 
breathing disability have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The veteran's claim of entitlement to service connection for 
PTSD was denied by a September 1999 rating decision, which is 
final.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

At the time the veteran's claim for service connection for 
PTSD was initially denied, the only evidence of record was 
the veteran's service medical records.

Since the veteran was denied in 1999, additional evidence has 
been submitted, including: the veteran's testimony at a DRO 
hearing regarding stressful events during his tour in 
Vietnam; VA outpatient treatment records and examination 
reports reflecting that the veteran had some symptoms of 
PTSD, but failing to diagnose him with PTSD; and service 
personnel records showing that the veteran was in Vietnam.

However, while the veteran has submitted evidence that is new 
in that it has not been previously submitted, he has yet to 
submit evidence showing that he has been diagnosed with PTSD.  
Without a diagnosis of PTSD, the new evidence does not raise 
a reasonable possibility of substantiating the claim for 
service connection.  Accordingly, new and material evidence 
having not been submitted, the claim of entitlement to 
service connection for PTSD remains denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Hearing Loss

Service medical records reflect that upon separation, the 
veteran received a score of 15/15 bilaterally on his hearing 
test.

In June 1999 a VA examination revealed that the veteran had 
bilateral hearing loss.  The veteran reported a history of 
military noise exposure, including small arms fire, without 
the aid of any hearing protection; and he denied any history 
of occupational or recreational noise exposure.  No opinion 
was offered as to the etiology of the veteran's hearing loss.

At a general medical examination in August 2004, a private 
doctor, Dr. Summers, noted that the veteran reported a 
history of bilateral hearing loss for the past 10 years.

There is no doubt that the veteran currently has hearing 
loss.  However, the veteran's file is void of a medical 
opinion of record relating the cause of his hearing loss to 
any military noise exposure, and even the veteran (to Dr. 
Summers), dated the onset of his hearing loss to more than 
two decades after service.  As such, the veteran's claim is 
denied.

Foot Fungus

At his DRO hearing the veteran failed to talk about a fungus 
of the feet, addressing only his skin condition affecting his 
shoulder and back, which has been referred to the RO for 
adjudication in the Introduction to this decision.

Service medical records are silent as to any treatment for 
foot fungus, and on the veteran's separation physical, his 
skin was found to be normal.

Post-service treatment records mainly address the veteran's 
skin condition related to his shoulders and back, but 
evidence of a current foot fungus disability has been 
presented as the veteran was assessed with cutaneous 
sarcoidosis, seborrheic dermatitis, onychomycosis, and tinea 
pedis at a VA podiatry consult in June 2005.  Nevertheless, 
at a March 2005 a visit to the VA dermatology clinic, the 
veteran was noted to have a 30 year history of cutaneous 
sarcoid and rasacea which, even assuming the full 30 years, 
would make the onset of the veteran's skin condition more 
than 5 years after his time in service.  

While the evidence confirms that the veteran has a foot 
fungus disability, no medical evidence has linked either the 
onset of, or the cause of, the veteran's foot fungus to his 
time in service.  As such, the veteran's claim is denied.

Nerve damage to the arm and shoulder 

The veteran asserted at his DRO hearing that while in service 
he worked on a cargo transport where his responsibilities 
included pulling ropes to aid in landing the vessel.  The 
veteran believes that this process is responsible for his 
current complaints of right arm and shoulder pain.

Service medical records are silent for any arm or shoulder 
injuries during service, and on the veteran's separation 
physical, his upper extremities were found to be normal.

Currently, the veteran has been diagnosed with cervical 
radiculopathy, secondary to disc compression.  In June 2003, 
the veteran's chiropractor indicated that X-rays from May 
2001 showed osteophyte formation at C5-C6 which was at phase 
3/5 on a degeneration scale (a process which the chiropractor 
indicated takes approximately 20 years).  Given the 
chiropractor's time frame, the degeneration would have begun 
around 1981, more than a decade after the veteran was 
discharged from service. Furthermore, the veteran's file is 
void of a medical opinion of record suggesting that it is as 
likely as not that his cervical radiculopathy is related to 
his time in service.  As no medical evidence has been 
presented showing that the veteran's arm and shoulder 
disability is related to service, the veteran's claim is 
denied.
 
Lung and Breathing Problem

The veteran indicated at a DRO hearing that he was congested 
all of the time, but that he had yet to be diagnosed with any 
lung or breathing condition.

At a VA examination in June 1999, the examiner noted that the 
veteran was in no acute distress and was not dyspneic.  His 
lungs were clear to auscultation and percussion, and X-rays 
showed that the veteran's lungs were well inflated, with no 
significant parenchymal abnormality noted.  X-rays taken in 
August 2000 showed clear lungs and no active disease.

Treatment records also fail to reflect any lung or breathing 
disability.  For example, in August 2004, Dr. Summers 
indicated that equal breath sounds were noted in both lungs, 
air movement was good, no wheezes or crackles were 
identified, the AP diameter was not increased, and the 
expiratory phase of respiration was not prolonged. 

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has not been diagnosed 
with either a lung or a breathing disability by a VA 
examination, a private examination, or during VA outpatient 
treatment.  As no evidence of a current lung or breathing 
disability has been presented, the veteran's claim is denied.


III. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a 
February 2002 letter.  By this letter, by subsequent letters, 
by the statement of the case, and by the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.  
Additionally, the February 2002 letter explained to the 
veteran the criteria for reopening his claim for PTSD, 
including what was meant by both "new" and by "material" 
with regard to submitting evidence. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
June 2004 supplemental statement of the case).  In short, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  

VA and private treatment records have been obtained.  The 
veteran has also been provided with several VA examinations 
of his various disabilities (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
testified at a DRO hearing and was scheduled for a hearing 
before the Board, but he canceled the hearing.  The veteran 
recently submitted a set of highlighted VA treatment records; 
however, most of these were duplicative of VA treatment 
records which had already been obtained.  Those that were not 
concerned treatment for the veteran's skin, and treatment in 
the pain clinic.  The Board has referred the veteran's claim 
concerning a skin disability to the RO in the Introduction of 
this decision, and current treatment at the pain clinic is 
not material to the issue of service connection.  As such, no 
further action is required with regard to the recently 
submitted records.

In light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.












	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted, the 
attempt to reopen the claim of service connection for PTSD is 
denied.

Service connection for hearing loss is denied.

Service connection for a foot fungus is denied.

Service connection for nerve damage to the arm and shoulder 
is denied.

Service connection for a lung or breathing disability is 
denied.

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


